Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT 0F 2002 In connection with the Yearly Report of Medical International Technology, Inc. (the "Company") on Form 10-K for theyear endedSeptember 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Karim Menassa, President, Principal Executive Ofiicer andChief Financial Officerof the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Medical International Technology, Inc. Date: December 29, 2011 By: /s/ Karim Menassa Karim Menassa President and Principal Executive Officer Interim Secretary and Chief Financial Officer A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed from within the electronic version of this written statement has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
